DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	Antigen (claim 10) – Please elect one of the following.
Bacterium
Cancer
Risk Group IV viruses (although termed “bacterium”)

Cancer Antigen (claim 10) – If this group is elected above, then please elect a particular cancer antigen from the list in claim 10.

Risk Group IV Antigen (claims 10 and 11) – If this group is elected above, then please elect a particular virus from the list in claims 10, and a particular virus from claim 11 as applicable.

Second Antigen (claims 18 and 19) – Please elect one of the following.
Bacterium
Cancer
Risk Group IV viruses (although termed “bacterium”)

Second Cancer Antigen (claim 18) – If this group is elected above, then please elect a particular cancer antigen from the list in claim 18.

Second Risk Group IV Antigen (claims 18 and 19) – If this group is elected above, then please elect a particular virus from the list in claims 18, and a particular virus from claim 19 as applicable.
 
Method of vaccination (claim 23) – Please elect one of the following:
Against cancer
Against a bacterial infection

Type of Cancer to be vaccinated against (claim 24) – Please elect one types of cancer from claim 24.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The various species lack unity of invention because the groups do not share the same or corresponding technical feature.  Bacterial, viral and cancer antigen to do not share a technical feature because they differ in structure.  The various viral antigens do not share a technical feature because each virus has a different structure/content.  The various cancer antigens do not share a technical feature because they differ in structure/content.  Therefore, the species lack unity of invention.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648